OPINION OF THE COURT
Casey, J. P.
The dispositive issue on this appeal is whether, in a proceeding pursuant to article 7 of the Real Property Tax Law to challenge its assessment for 1982, petitioner can bring up for review an administrative determination made in 1980 concerning petitioner’s entitlement to a 10-year business investment exemption beginning in 1980 (Real Property Tax Law, § 485-b), a determination which petitioner could have challenged in 1980 had it timely pursued *408available administrative and judicial remedies. We conclude that review of the 1980 determination is barred and, therefore, affirm Special Term’s dismissal of the petition (119 Misc 2d 69).
Petitioner commenced construction of a racquetball club in the Town of Guilderland, Albany County, in 1979 and, in early October of that year, applied to the Town Assessor’s office for a business investment tax exemption under section 485-b of the Real Property Tax Law. That section provides that an owner of commercial, business or industrial property constructed after July 1, 1976 may apply to the appropriate local assessor and be granted a partial exemption from real estate taxes on the property, to continue for a 10-year period as a deduction from assessed value in annually decreasing percentages (Real Property Tax Law, § 485-b, subds 1-3). In another subdivision, however, municipalities and school districts are given the option by local legislation to reduce or eliminate application of the statute in their taxing districts, except for “exemptions existing prior in time to passage of any such local law or resolution” (Real Property Tax Law, § 485-b, subd 7).
Shortly after receipt of petitioner’s formal application and before it was acted upon by the Town Assessor, the Guilderland Town Board enacted a local law opting to eliminate the exemption. In February, 1980, the Board of the Guilderland Central School District passed a resolution to the same effect. By letter dated May 16, 1980, the Town Assessor advised petitioner that a business tax exemption had been granted for the subject property, but further indicated that “[t]he exemption will apply only to County taxes as it is no longer granted by the Town or School District”. Petitioner took no action on the partial denial of the exemption during the 1980 or 1981 taxable years. In 1982, however, it filed a tax grievance with respondent Board of Assessment Review, claiming its entitlement to a 40% exemption for that year. When the Board rejected its claim, petitioner initiated the instant tax review proceeding before Special Term pursuant to article 7 of the Real Property Tax Law. Special Term granted respondents’ motion to dismiss the petition and this appeal ensued.
*409In this proceeding, petitioner is limited to challenging its 1982 assessment on grounds of excessiveness, inequality, unlawfulness or misclassification (Real Property Tax Law, § 706, subd 1). Petitioner claims that its 1982 assessment at 100% is excessive since it is entitled to a 40% partial exemption pursuant to section 485-b of the Real Property Tax Law. Viewed solely from the perspective of the 1982 tax year, respondents could not have granted petitioner a partial exemption since both the Town Board and School Board had opted more than two years previously to reduce the partial exemption to 0% (see Real Property Tax Law, § 485-b, subd 7). Nor could petitioner be granted a 40% exemption for 1982 since that is the exemption for the third year of a 10-year schedule (Real Property Tax Law, § 485-b, subd 2, par [a]) and petitioner received no partial exemption in either 1980 or 1981.
Petitioner, however, claims entitlement to the 40% exemption in 1982 on the theory that its application for a partial exemption pursuant to section 485-b, commencing in 1980, should have been granted and that, therefore, it should now be in the third year of the exemption. Hence, although petitioner’s challenge herein purports to be limited to its 1982 assessment, the challenge is actually premised upon a claim that its 1980 assessment was excessive. It is clear that petitioner was aggrieved in 1980 when its property was assessed at 100%, with no partial exemption (see Matter of Mack v Assessor of Town of Ramapo, 72 AD2d 604), and it could then have pursued the remedies provided in article 7 (see Real Property Tax Law, § 704, subd 1). Since petitioner does not claim that the assessor lacked jurisdiction, and since petitioner failed to timely pursue the remedies available to it pursuant to article 7, collateral attack by other actions or proceedings should not be permitted (see Buffalo Hebrew Christian Mission v City of Syracuse, 33 AD2d 152, 156). Of course, any right petitioner might have had to CPLR article 78 review of the denial of its request for a partial exemption (see Hewlett Assoc. v City of New York, 57 NY2d 356) has expired, since more than four months have elapsed following the final determination (CPLR 217). It should also be noted that the statutory scheme of section 485-b contemplates a 10-year *410exemption, beginning with a 50% partial exemption in the first year and decreasing 5% for each of the next nine years. Allowing taxpayers to make belated challenges to the denial of their requests for partial exemptions, and declaring them entitled to a partial exemption somewhere along the decreasing schedule, is contrary to the legislative scheme and poses a threat to the taxing jurisdiction’s ability to predict its tax base and plan accordingly. For the reasons set forth above, Special Term’s dismissal of the petition must be affirmed, without costs.